                     3:17-cv-03112-SEM-TSH # 258           Page 1 of 3
                                                                                                 E-FILED
                                                              Monday, 02 November, 2020 10:20:09 AM
                                                                         Clerk, U.S. District Court, ILCD

                      THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION


 WILLIAM KENT DEAN,

                      Plaintiff,

        v.                                             Case No. 17-CV-3112

 WEXFORD HEALTH SOURCES, INC., DR.                     Judge Sue E. Myerscough
 ABDUR NAWOOR, DR. REBECCA
 EINWOHNER, NURSE KATHY GALVIN,                        Magistrate Judge Tom Schanzle-Haskins
 and LISA MINCY,

                      Defendants.



                      PLAINTIFF’S NOTICE OF CROSS-APPEAL

       Notice is hereby given that Plaintiff William Kent Dean, by and through his counsel,

appeals to the United States Court of Appeals for the Seventh Circuit from the final judgment

entered in this matter (Dkt. 254) on September 28, 2020, and all orders merged into that final

judgment.
                    3:17-cv-03112-SEM-TSH # 258    Page 2 of 3




Dated: November 2, 2020               Respectfully submitted,




                                      /s/ Craig C. Martin
                                      Craig C. Martin (Counsel of Record)
                                      Chloe E. Holt
                                      WILLKIE FARR & GALLAGHER LLP
                                      300 N. LaSalle Street, Suite 5000
                                      Chicago, IL 60654-3456
                                      (312) 728-9000
                                      cmartin@willkie.com
                                      cholt@willkie.com

                                      Joel T. Pelz
                                      JENNER & BLOCK LLP
                                      353 N. Clark Street
                                      Chicago, IL 60654-3456
                                      (312) 222-9350
                                      jpelz@jenner.com

                                      William S. Strom
                                      PALMERSHEIM & MATHEW LLP
                                      401 N. Franklin Street, Suite 4S
                                      Chicago, IL 60654
                                      (312) 319-1791
                                      wms@thepmlawfirm.com

                                      Attorneys for Plaintiff William Kent Dean




                                      2
                      3:17-cv-03112-SEM-TSH # 258           Page 3 of 3




                              CERTIFICATE OF SERVICE

       I, Chloe E. Holt, an attorney, certify that on November 2, 2020, I caused the foregoing

Plaintiff’s Notice of Cross-Appeal to be served on all counsel of record listed via the Court’s

ECF system.




                                             /s/ Chloe E. Holt
                                            An attorney for Plaintiff William Kent Dean
